DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/17/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
3. 	Applicant filed the amendment on 05/17/2022. Claims 21-22, 25-31, and 71-80 are pending. Claims 21-22 and 25-31 are amended. Claims 71-80 are newly added. Claims 21-22, 25-31, and 71-80 are rejected. After careful consideration of applicant arguments, the examiner finds them to be not persuasive.
Amended claim 21 recites “receiving… wherein the first geographical information is obtained from a photo of an invoice or electronic invoice using an optical character recognition (OCR) technique” and “obtaining… generated by a positioning transceiver component of a terminal device of the user”. However, the underlined claim limitations do not have patentable weight as neither step is performed by the “processor”. 
Newly added claim 71 recites “receiving… wherein the first geographical information is obtained from a photo of an invoice or electronic invoice using an optical character recognition (OCR) technique” and “obtaining… generated by a positioning transceiver component of a terminal device of the user”. However, the underlined claim limitations do not have patentable weight as neither step is performed by the “computing device” (preamble).
Rejection under 35 USC § 101
4.	Applicant’s arguments toward 35 U.S.C. § 101 rejection are not persuasive. Amended claim 21 do not have additional elements that could lead to an improvement in the functioning of a computer, or an improvement to other technology or technical field. 
Step 2A, Prong One:
5.	Applicant argues that the amended claim 21 is directed to a specific system for automatically determining whether to approve a reimbursement from a user, identifying various geographical information using different techniques, and verifying the authenticity of the reimbursement using the various geographical information.
However, the claims directed to approving the payment request, thus to the abstract idea grouped under Certain methods of organizing human activity is similar to commercial interactions such as sales activities or behaviors.
Step 2A, Prong Two:
6.	Applicant argues that the amended claim 21 is directed to the practical application of determining whether a payment request is authentic, particularly, claim recites a positioning transceiver component of the user’s terminal device to ensure the authenticity of the user’s geographical information at the time of paying for the service. Applicant also claims that amended claim 21 similar to Subject Matter Eligibility Examples: Abstract Ideas, Examples 42 and 37 (claim 2) integrates the method of organizing human activity into a practical application. 
Examples 42 and 37 do not have similarities with amended claim 21. 
Example 42 (claim 1) is directed to allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. On the contrary, claim 21 is directed to obtaining the first and the second geographic locations of service provider by different techniques and comparing location information to determine whether to approve a payment request. 
Example 37 (claim 2) in Step 2A, Prong One does not recite method of organizing human activity, such as a fundamental economic concept or managing interactions between people, or a mathematical relationship, formula, or calculation. On the contrary, claim 21 recites method of organizing human activity is similar to commercial interactions such as sales activities or behaviors.
 Moreover, claims as a whole do not provide improvements to the functioning of a computer or to any other technology or technical field. Therefore, these claims are directed to an abstract idea.
Step 2B:
7.	Applicant argues that using an optical character recognition (OCR) technique provides a specific improvement over prior systems, resulting in instantly verifying a payment request, also the claimed invention improves the function of a hardware and provides the hardware the ability to compare the information, and the amended claim 21 recites specific limitations other than what is well-understood, routine, and conventional activity in the field.
However, as a whole, the combination of elements recited in the claimed invention simply recite the concept of managing a payment request approval. 
The claims are not patent eligible.
Rejections under 35 U.S.C. § 102
8.	The rejections under 35 USC § 102 are withdrawn.
Rejections under 35 U.S.C. § 103
9.	Applicant arguments are no longer applicable because they are moot in light of the new ground of rejection.
Claim Interpretation
Not Positively Recited
10.	The following limitations are not positively recited and are generally not given patentable weight. 
11.	Claim 25 recites “the first geographical information includes a first character string, and the second geographical information includes a second character string”.
Claim 27 recites “wherein the first geographical information includes a first geographical location, and the second geographical information includes a second geographical location…”
Claim 28 recites “determining a first region including the first geographical location and a second region including the second geographical location”.
Claim Rejections - 35 USC §101
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.	Claims 21-22, 25-31, and 71-80 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
14.	In the instant case, claims 21 and 71 are directed to a “system and method for managing a payment request approval”. 
15.	Claims are directed to the abstract idea of “managing a payment request approval” which is grouped under “Certain methods of organizing human activity is similar to a commercial interactions such as sales activities or behaviors” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019))). Claim 71 recites “receiving a payment request including information related to a service provided to a user by a service provider, the information related to the service including first geographical information of the service provider, wherein the first geographical information is obtained from a photo of an invoice …; obtaining second geographical information of a location generated … of the user; comparing the first geographical information and the second geographical information; and determining whether the payment request is approved according to a preset rule at least based on the result of the comparison of the two geographical information”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
16.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim 21 such as “at least one non-transitory storage medium”, “at least one processor”, and “a positioning transceiver component of a terminal device” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of managing a payment request approval.  
17.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of managing a payment request approval using computer technology (e.g. the processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
18.	Hence, claims are not patent eligible.
19.	Dependent claim 22 describes that the payment request associated with a reimbursement. Dependent claims 25-26 and 74-75 describe determining a similarity between the first character string and the second character string and that the payment request is approved when the similarity exceeds the threshold. Dependent claims 27-29 and 76-78 describe determining a correlation between the first geographical location and the second geographical location, overlap between first and second regions corresponding respectively to the first and the second geographic locations, that the payment request is approved when the correlation exceeds the threshold. Dependent claims 30-31 and 79-80 describe determining a time duration related to the service and that the payment request is approved when the time duration exceeds the threshold. Dependent claim 72 describes that the service is paid for via the terminal device. Dependent claim 73 describes the geographical location of the entity. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. 
Conclusion
20.	The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
21.	Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Claim Rejections - 35 USC § 103
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
25.	Claims 21-22 and 71-73 are rejected under 35 U.S.C. 103 as being unpatentable over US20140006198A1 to Daly et al. in view of US20120330787A1 to Hanson et al.
26.	As per claims 21 and 71: 
Daly et al. discloses the following limitations: 
at least one non-transitory storage medium including a set of instructions [0006]
at least one processor in communication with the at least one storage medium, wherein when executing the instructions, the at least one processor is configured to perform operations including [0005]
receiving a payment request including information related to a service provided to a user by a service provider, the information related to the service including first geographical information of the service provider, wherein the first geographical information is obtained from a photo of an invoice or an electronic invoice using an optical character recognition (OCR) technique [0021], [0023]
obtaining second geographical information of a location generated by a positioning transceiver component of a terminal device of the user [0024] 
Daly et al. does not explicitly disclose the following limitations:
comparing the first geographical information and the second geographical information; 
determining whether the payment request is approved according to a preset rule at least based on the result of the comparison of the two geographical information. 
 However, Hanson et al., as shown, teaches the following limitations:
comparing the first geographical information and the second geographical information (Fig.7, item 708; [0072])
determining whether the payment request is approved according to a preset rule at least based on the result of the comparison of the two geographical information (Fig.7, items 710, 712, 714; [0073]) 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system and method for making a payment with an electronic payment type, wherein a user may provide additional verification of ownership through communications with the user's mobile computing device taught by Hanson et al. in devices, systems, and methods for tracking financial transactions at their source, generating transaction records, categorizing and storing the records, and providing services related to the records of Daly et al. with the motivation of enhancing the method with a feature such as comparing whether the device's location matches to the merchant's location or a known location and based on matching or not authorizing or denying the payment request as taught by Hanson et al. over that of Daly et al.
27.	As per claim 22: 
Daly et al. discloses the following limitations: 
wherein the payment request is associated with a reimbursement [0045]
28.	As per claim 72: 
Daly et al. discloses the following limitations: 
wherein the service is paid for via the terminal device [0020]
29.	As per claim 73: 
Daly et al. discloses the following limitations: 
wherein the first geographical information of the service provider includes a geographical location of an entity of the service provider [0021]
30.	Claims 25-26 and 74-75 are rejected under 35 U.S.C. 103 as being unpatentable over US20140006198A1 to Daly et al. in view of US20120330787A1 to Hanson et al. and US20040153444A1 to Senders.
31.	As per claims 25 and 74: 
Daly et al. discloses the following limitations: 
wherein the first geographical information includes a first character string, and the second geographical information includes a second character string [0023], [0024]
Daly et al. does not explicitly disclose the following limitations:
wherein to determine whether the payment request is approved according to the preset rule at least based on the result of the comparison of the two geographical information, the at least one processor is configured to perform additional operations including;
determining a similarity between the first character string and the second character string. 
 However, Hanson et al., as shown, teaches the following limitations:
wherein to determine whether the payment request is approved according to the preset rule at least based on the result of the comparison of the two geographical information, the at least one processor is configured to perform additional operations including (Fig.7, items 716, 718, 720; [0044], [0073]-[0075])
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system and method for making a payment with an electronic payment type, wherein a user may provide additional verification of ownership through communications with the user's mobile computing device taught by Hanson et al. in devices, systems, and methods for tracking financial transactions at their source, generating transaction records, categorizing and storing the records, and providing services related to the records of Daly et al. with the motivation of enhancing the method with a feature such as the authorization parameters may be based on rules for authorization, such as purchases that are automatically authorized or particular requirements for authorization to process a payment request as taught by Hanson et al. over that of Daly et al.
However, Senders et al., as shown, teaches the following limitations:
determining a similarity between the first character string and the second character string [0038]-[0040]  
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system wherein database records are searched for search results that are exact matches or potential matches with the search request and matches are identified based upon a confidence measure that is generated for each search result taught by Senders et al. in devices, systems, and methods for tracking financial transactions at their source, generating transaction records, categorizing and storing the records, and providing services related to the records of Daly et al. with the motivation of enhancing the method with a feature such as database server determines whether responsive data of the location is the same or similar to the search request, and depending on whether an exact match is found, similar match is found, no match is found, or whether no data in the record as taught by Senders et al. over that of Daly et al.
32.	As per claims 26 and 75: 
Daly et al. does not explicitly disclose the following limitations:
determining that the payment request is approved;
determining that the similarity between the first character string and the second character string exceeds a similarity threshold. 
However, Hanson et al., as shown, teaches the following limitations:
determining that the payment request is approved (Fig.7, items 720, 722, 724; [0075]-[0076])
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system and method for making a payment with an electronic payment type, wherein a user may provide additional verification of ownership through communications with the user's mobile computing device taught by Hanson et al. in devices, systems, and methods for tracking financial transactions at their source, generating transaction records, categorizing and storing the records, and providing services related to the records of Daly et al. with the motivation of enhancing the method with a feature such as the host servers to determine whether to fulfill a payment request by transmitting the authorization message to the user device before or concurrently with the request for the location information and to determine whether to possibly override a decision of the user to approve the payment as taught by Hanson et al. over that of Daly et al.
However, Senders et al., as shown, teaches the following limitations:
determining that the similarity between the first character string and the second character string exceeds a similarity threshold [0019], [0024]-[0025]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system wherein database records are searched for search results that are exact matches or potential matches with the search request and matches are identified based upon a confidence measure that is generated for each search result taught by Senders et al. in devices, systems, and methods for tracking financial transactions at their source, generating transaction records, categorizing and storing the records, and providing services related to the records of Daly et al. with the motivation of enhancing the method with a feature such as search data, listings include potential matches to the search request data and potential matches include search results or listings that have an associated confidence measure which meets or exceeds a predetermined threshold taught by Senders et al. over that of Daly et al.
33.	Claims 27-29 and 76-78 are rejected under 35 U.S.C. 103 as being unpatentable over 
US20140006198A1 to Daly et al. in view of US20120330787A1 to Hanson et al. and US20180121913A1 to Unnerstall et al.
34.	As per claims 27 and 76: 
Daly et al. discloses the following limitations: 
wherein the first geographical information includes a first geographical location, and the second geographical information includes a second geographical location [0023], [0024]
Daly et al. does not explicitly disclose the following limitations:
wherein to determine whether the payment request is approved according to the preset rule at least based on the result of the comparison of the two geographical information, the at least one processor is configured to perform additional operations including:
determining a correlation between the first geographical location and the second geographical location.
However, Hanson et al., as shown, teaches the following limitations:
wherein to determine whether the payment request is approved according to the preset rule at least based on the result of the comparison of the two geographical information, the at least one processor is configured to perform additional operations including (Fig.7, items 716, 718, 720; [0044], [0073]-[0075]) 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system and method for making a payment with an electronic payment type, wherein a user may provide additional verification of ownership through communications with the user's mobile computing device taught by Hanson et al. in devices, systems, and methods for tracking financial transactions at their source, generating transaction records, categorizing and storing the records, and providing services related to the records of Daly et al. with the motivation of enhancing the method with a feature such as the authorization parameters may be based on rules for authorization, such as purchases that are automatically authorized or particular requirements for authorization to process a payment request as taught by Hanson et al. over that of Daly et al.
However, Unnerstall et al., as shown, teaches the following limitations:
determining a correlation between the first geographical location and the second geographical location [0069]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a geofence computing device for creating and monitoring geofence zones wherein the geofence computing device includes a processor and a memory and the processor is configured to receive geofence data from the user device, the geofence data including a user defined geofence zone and a geofence rule taught by Unnerstall et al. in devices, systems, and methods for tracking financial transactions at their source, generating transaction records, categorizing and storing the records, and providing services related to the records of Daly et al. with the motivation of enhancing the method with a feature such as the computing device also includes a transaction component for correlating the locations of payment card transactions with merchants and cardholders, and for matching account identifiers as taught by Unnerstall et al. over that of Daly et al.
35.	As per claims 28 and 77: 
Daly et al. does not explicitly disclose the following limitations:
wherein to determine whether the payment request is approved according to the preset rule at least based on the result of the comparison of the two geographical information, the at least one processor is configured to perform additional operations including:
determining a first region including the first geographical location and a second region including the second geographical location; and
determining the correlation between the first geographical location and the second geographical location based on an overlap between the first region and the second region.
However, Hanson et al., as shown, teaches the following limitations:
wherein to determine whether the payment request is approved according to the preset rule at least based on the result of the comparison of the two geographical information, the at least one processor is configured to perform additional operations including (Fig.7, items 716, 718, 720 [0044], [0073]-[0075])
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system and method for making a payment with an electronic payment type, wherein a user may provide additional verification of ownership through communications with the user's mobile computing device taught by Hanson et al. in devices, systems, and methods for tracking financial transactions at their source, generating transaction records, categorizing and storing the records, and providing services related to the records of Daly et al. with the motivation of enhancing the method with a feature such as the authorization parameters may be based on rules for authorization, such as purchases that are automatically authorized or particular requirements for authorization to process a payment request as taught by Hanson et al. over that of Daly et al.
However, Unnerstall et al., as shown, teaches the following limitations:
determining a first region including the first geographical location and a second region including the second geographical location (Fig.4, items 502, 504)
determining the correlation between the first geographical location and the second geographical location based on an overlap between the first region and the second region [0061]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a geofence computing device for creating and monitoring geofence zones wherein the geofence computing device includes a processor and a memory and the processor is configured to receive geofence data from the user device, the geofence data including a user defined geofence zone and a geofence rule taught by Unnerstall et al. in devices, systems, and methods for tracking financial transactions at their source, generating transaction records, categorizing and storing the records, and providing services related to the records of Daly et al. with the motivation of enhancing the method with a feature such as a map of zones generated by a geofence computing device and displayed in a customized website and/or a service application shown on a display device taught by Unnerstall et al. over that of Daly et al.
36.	As per claims 29 and 78: 
Daly et al. does not explicitly disclose the following limitations:
comparing the overlap between the first region and the second region with an overlap threshold;
determining that the overlap between the first region and the second region exceeds an overlap threshold; and
determining that the payment request is approved.  
However, Unnerstall et al., as shown, teaches the following limitations:
comparing the overlap between the first region and the second region with an overlap threshold (Fig.4, items 502, 504; [0061]-[0062])
determining that the overlap between the first region and the second region exceeds an overlap threshold [0061]-[0062] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a geofence computing device for creating and monitoring geofence zones wherein the geofence computing device includes a processor and a memory and the processor is configured to receive geofence data from the user device, the geofence data including a user defined geofence zone and a geofence rule taught by Unnerstall et al. in devices, systems, and methods for tracking financial transactions at their source, generating transaction records, categorizing and storing the records, and providing services related to the records of Daly et al. with the motivation of enhancing the method with a feature such as a map of zones generated by a geofence computing device and displayed in a customized website and/or a service application shown on a display device taught by Unnerstall et al. over that of Daly et al.
However, Hanson et al., as shown, teaches the following limitations:
determining that the payment request is approved (Fig.7, items 720, 722, 724; [0075]-[0076])
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system and method for making a payment with an electronic payment type, wherein a user may provide additional verification of ownership through communications with the user's mobile computing device taught by Hanson et al. in devices, systems, and methods for tracking financial transactions at their source, generating transaction records, categorizing and storing the records, and providing services related to the records of Daly et al. with the motivation of enhancing the method with a feature such as the host servers to determine whether to fulfill a payment request by transmitting the authorization message to the user device before or concurrently with the request for the location information and to determine whether to possibly override a decision of the user to approve the payment as taught by Hanson et al. over that of Daly et al.
37.	Claims 30-31 and 79-80 are rejected under 35 U.S.C. 103 as being unpatentable over 
US20140006198A1 to Daly et al. in view of US20120330787A1 to Hanson et al. and US20160063498A1 to Li. 
38.	As per claims 30 and 79: 
Daly et al. discloses the following limitations: 
wherein to determine whether the payment request is approved according to the preset rule at least based on the result of the comparison of the two geographical information, the at least one processor is configured to perform additional operations including [0049]
Daly et al. does not explicitly disclose the following limitations:
determining a time duration related to the service.
However, Li, as shown, teaches the following limitations:
determining a time duration related to the service (abstract; [0054]) 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a computer server that receives a payment request including a payment order sent by a first mobile client device; in response, the computer server allocates a first payment identifier to the payment order and returns a response including the first payment identifier to the first mobile client device taught by Li in devices, systems, and methods for tracking financial transactions at their source, generating transaction records, categorizing and storing the records, and providing services related to the records of Daly et al. with the motivation of enhancing the method with a feature such as the server compares the time difference with a predefined time threshold value and if the time difference is less than or equal to the time threshold value, the server then processes the payment order taught by Li over that of Daly et al.







39.	As per claims 31 and 80: 
Daly et al. does not explicitly disclose the following limitations:
comparing the time duration related to the service with a time threshold;
determining that the time duration related to the service exceeds a time threshold; and
determining that the payment request is approved.
However, Li, as shown, teaches the following limitations:
comparing the time duration related to the service with a time threshold [0054]-[0055]
determining that the time duration related to the service exceeds a time threshold [0054]-[0055]
determining that the payment request is approved [0054]-[0055]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a computer server that receives a payment request including a payment order sent by a first mobile client device; in response, the computer server allocates a first payment identifier to the payment order and returns a response including the first payment identifier to the first mobile client device taught by Li in devices, systems, and methods for tracking financial transactions at their source, generating transaction records, categorizing and storing the records, and providing services related to the records of Daly et al. with the motivation of enhancing the method with a feature such as the server may generate a location difference between the payment request and the collection request and compares the location difference with a predefined location threshold value taught by Li over that of Daly et al.



Conclusion
40.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
41.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANULLA ABDULLAEV/Examiner, Art Unit 3692                                                                                                                                                                                                        
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692